      Case: 5:16-cr-00386-CAB Doc #: 87 Filed: 09/02/20 1 of 7. PageID #: 695




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )        CASE NO. 5:16CR386
                                             )
                      Plaintiff,             )        JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
MICHAEL E. WILLIAMS,                         )        OPINION AND ORDER
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       Before the Court is Defendant Michael Williams’s Motion for Compassionate Release.

(Docs. 76 & 80). For the following reasons, the Court GRANTS Defendant’s Motion.

                                         I. BACKGROUND

       On December 13, 2016, a Grand Jury indicted Defendant with multiple counts stemming

from a conspiracy to distribute narcotics. On August 8, 2017, Defendant executed a Plea

Agreement and pleaded guilty to Conspiracy to Possess with Intent to Distribute and Distribution

of Crack and Heroin, a violation of 21 U.S.C. §§ 846 and 841(a)(1) & (b)(1)(B). On February 8,

2018, the Court sentenced Defendant to 103 months imprisonment and 4 years of supervised

release. Defendant is 61 years old and currently incarcerated at Elkton Federal Correctional

Institution. To date, he has served over 45 months.

       On June 3, 2020, Defendant filed his pro se Motion for Compassionate Release. (Doc.

76). Per the District’s General Order, the Court referred the matter to the Federal Public

Defenders Officer for supplementation. The Defenders Office supplemented Defendant’s
       Case: 5:16-cr-00386-CAB Doc #: 87 Filed: 09/02/20 2 of 7. PageID #: 696




Motion on June 24, 2020. (Doc. 80). The Government opposed (Doc. 83) and Defendant filed a

Reply shortly thereafter (Doc. 84).

         After the initial round of briefing, the Court ordered the parties to provide additional

information. Defendant supplemented the Record twice on July 17 and August 5, 2020. (Docs.

85 & 86). The Government never supplemented the Record.

                                               II. LAW & ANALYSIS

A.       Standard of Review

         Generally, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, in certain circumstances, a defendant may ask the court to

modify a sentence, otherwise known as “compassionate release.” Id. at § 3582(c)(1)(A). Before

doing so however, a defendant must exhaust his administrative remedies. Id.; United States v.

Alam, 960 F.3d 831, 835 (6th Cir. 2020).

         After a defendant has exhausted his administrative remedies, he may ask the court for

compassionate release. After considering the § 3553(a) factors, a district court may reduce a

term of imprisonment if the court finds “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued by the

United States Sentencing Commission.” § 3582(c)(1)(A)(i).1

         That applicable policy statement is outlined in § 1B1.13 of the Sentencing Guidelines.

There, the Commission lists ‘extraordinary and compelling reasons’ as: (A) Medical Condition

of the Defendant; (B) Age of the Defendant; (C) Family Circumstances; and (D) Other Reasons,

a ‘catch-all’ provision for extraordinary reasons outside those listed. U.S.S.G. § 1B1.13, n. 1.




1
  There is a second scenario that entitles a defendant relief based on his or her age, but that section is not applicable
to Defendant. See 18 U.S.C. § 3582(c)(1)(A)(ii).

                                                          -2-
      Case: 5:16-cr-00386-CAB Doc #: 87 Filed: 09/02/20 3 of 7. PageID #: 697




         Before a court looks at the ‘extraordinary and compelling reasons’ supporting

defendant’s early release, the court must first determine that defendant is not a danger to the

community as provided in 18 U.S.C. § 3142(g). Id. at § 1B1.13(2). Section 3142(g) list four

factors for the courts to consider whether a defendant poses a danger to the community. Those

factors include: (1) the nature and circumstances of the offense; (2) the weight of the evidence

against the person; (3) the history and characteristics of the person; and (4) the nature and

seriousness of the danger to the community. 18 U.S.C. § 3142(g)(1)–(4).

         Ultimately, “[t]he defendant has the burden to show he is entitled to a sentence

reduction” under § 3582(c)(1)(A). United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y.

2020).

B.       Exhaustion of Administrative Remedies

         Defendant exhausted his administrative remedies. He requested compassionate release

that the Warden denied on May 11, 2020. He also requested administrative review of the

Warden’s denial in mid-June. (Doc. 84, PageID: 667). The Government claims Defendant must

wait for the administrative review process to finish before requesting relief from this Court.

(Doc. 83, PageID: 646).

         But § 3582(c)(1)(A) does not impose the requirement the Government believes it does.

All Defendant must do is either ‘“fully exhaust[] all administrative rights to appeal’ with the

prison or wait 30 days after his first request to the prison,” Alam, 960 F.3d at 833-34 (emphasis

added), “whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). So long as a

prisoner waits 30 days from his request, there is no requirement that the inmate then wait for an

administrative-appeal decision. United States v. Harris, 812 Fed. App’x 106, 107 (3d Cir. July

20, 2020) (non-precedential). The Government does not cite any authority to the contrary.



                                                -3-
      Case: 5:16-cr-00386-CAB Doc #: 87 Filed: 09/02/20 4 of 7. PageID #: 698




       Accordingly, Defendant has exhausted his administrative remedies and his request for

compassionate release is properly before the Court.

C.     Danger to the Community

       The Court finds that Defendant does not present the same level of danger to the

community. Defendant is a 61-year-old individual and has performed well while he has been

incarcerated. He presents a low risk of recidivism. (See Doc. 83, PageID: 647). He has taken

advantage of several programs during his time in prison. And, as discussed in more detail below,

he is in very poor health.

       While it is true that Defendant had an aggravating role during the instant conspiracy and

has a poor criminal history, the Court is confident that it can impose certain conditions of

supervised release to mitigate whatever danger Defendant presents to the community.

       Finally, the Government does not present the court with any considerations as to

Defendant’s dangerousness. Rather, the Government asks the Court to defer to the Bureau of

Prisons. As will be explained throughout, the Government’s request to rely solely on the Bureau

is mistaken.

       Accordingly, the Court finds Defendant does not present the same level of danger to the

community.

D.     Extraordinary and Compelling Reasons

       Defendant has demonstrated that ‘extraordinary and compelling reasons’ warrant a

sentence reduction. Defendant has presented evidence that he suffers from diabetes; lower

extremity neuropathy; chronic hypertension; hyperlipidemia; COPD; Hepatitis-C; and he is

morbidly obese. The Government does not dispute these diagnoses, but rather states that these




                                                -4-
          Case: 5:16-cr-00386-CAB Doc #: 87 Filed: 09/02/20 5 of 7. PageID #: 699




are not ‘Medical Conditions’ to satisfy the policy statement and that the Bureau can

accommodate Defendant’s medical needs.

           However, in conjunction with COVID-19, the Court finds Defendant’s listed medical

ailments constitute ‘extraordinary and compelling reasons’ for compassionate release.2 The

Centers for Disease Control and Prevention has provided guidance for people who are at

increased risk for severe illness due to COVID-19.3 That guidance provides information for two

groups of individuals—i) older adults and ii) people with underlying medical conditions.4 At 61,

Defendant would be considered an “older adult.” As for underlying medical conditions, the

CDC lists four of Defendant’s ailments that either increase or might increase severe illness from

COVID-19.5 Those ailments include: diabetes, hypertension, COPD and obesity.

           Moreover, Defendant has already contracted COVID-19 once. He claims to still be

experiencing negative health consequences from his previous bout. But even more concerning

for Defendant, the CDC does not know if someone can be re-infected with COVID-19.6 With




2
 Many district courts have determined that they have the authority to determine if “Other Reasons” exists for
compassionate release under U.S.S.G. § 1B1.13, n. 1(D). See United States v. Decator, --- F. Supp.3d ----, 2020 WL
1676219, * 2 (D. Md. April 6, 2020) (collecting cases). According to these courts, they are not bound by the
Bureau’s determination of “Other Reasons” as currently written in the policy statement. United States v. Thomas,
2020 WL 3895781, * 3 (W.D. Va. July 10, 2020) (collecting cases). The Court adopts this rationale for the limited
purpose in finding that it can look to see if “Other Reasons” exists for compassionate release.

3
  Centers for Disease Control and Prevention, “People Who Are at Increased Risk for Severe Illness,” (updated June
25, 2020), available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-
risk.html (last visited Aug. 31, 2020).
4
    Id.
5
 Centers for Disease Control and Prevention, “People with Certain Medical Conditions,” (updated Aug. 14, 2020),
available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html#serious-heart-conditions (last visited Aug. 31, 2020).
6
 Centers for Disease Control and Prevention, “Duration of Isolation and Precautions for Adults with COVID-19,”
(updated Aug. 16, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-isolation.html (last
visited Aug. 31, 2020).

                                                      -5-
         Case: 5:16-cr-00386-CAB Doc #: 87 Filed: 09/02/20 6 of 7. PageID #: 700




the lingering presence of COVID-19 at Elkton, Defendant remains at risk from reinfection and

severe consequences.

           Again, the Government asks the Court to defer to the Bureau’s determination on whether

to release Defendant to home confinement. But the Government ignores the fact that the Bureau

has previously considered Defendant to be medically eligible for compassionate release under

the revised program statement. (See Doc. 85-1). This fact weighs heavily with the Court in

determining that extraordinary and compelling reasons exists for compassionate release.

           Thus, because Defendant suffers from medical conditions listed by the CDC as

underlying risks for serious complications from COVID-19; Defendant previously contracted

COVID-19 during incarceration; and the Bureau’s prior determination that Defendant is

medically eligible for release, the Court finds extraordinary and compelling reasons exist for

Defendant’s early release.

E.         Section 3553(a) Factors

           Finally, the § 3553(a) factors weigh in favor of early release.7 In addition to those facts

previously discussed, the Court believes that the conditions of supervision imposed below will

accomplish a sentence that is sufficient, but not greater than necessary, to comply with the

purposes of sentencing as directed to district courts by Congress.

                                                III. CONCLUSION

           Because Defendant has demonstrated ‘extraordinary and compelling reason’ for release,

the Court GRANTS Defendant’s Request for Compassionate Release. (Doc. 76 & 80).

Defendant’s Sentence is reduced to time served. Defendant’s term of supervised release remains




7
    The Government’s Opposition does not address the § 3553(a) factors.

                                                        -6-
      Case: 5:16-cr-00386-CAB Doc #: 87 Filed: 09/02/20 7 of 7. PageID #: 701




the same at 4 years. In addition to the standard and special conditions previously imposed,

Defendant must serve 14 days in quarantine prior to his release. The Court adopts Defendant’s

requests and imposes residential in-patient addiction rehabilitation treatment and a period of

residence at a sober living facility, as directed by his supervising Probation Officer. Upon

release from the facility, the Court imposes a one-year term of home confinement at the location

approved by the Probation Office. Furthermore, Defendant must immediately contact his

Probation Officer if any COVID-19 symptoms reappear. Finally, Defendant must follow all

CDC recommendations for “at-risk” persons.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: September 2, 2020




                                               -7-
